Title: From George Washington to George Gilpin, 4 February 1791
From: Washington, George
To: Gilpin, George



Dear Sir
Philadelphia Feby 4th 1791

A pressure of public business just at the moment Mr Roberdeau was about to leave this, allowed me no time to acknowledge the receipt of your letter of the 28th Ulto—and now I have little more than to thank you for the communication which was given by it.
As the exactitude of the District called for a Scientific character I have engaged Mr Ellicot to make the Survey, and hope that every aid which you can give him, conveniently, will be afforded with chearfulness—with sincere esteem I remain—Dear Sir Yr Most Obedt Sert

Go: Washington

